Dear Representative Riddle:
On behalf of Fire Protection District No. 2 of Avoyelles Parish (the "District"), you have requested an Attorney General's opinion regarding interest revenue attributable to a six mill tax levied on property in the District.  Your specific question is whether the Board of Commissioners of the District (the "Board") can retain the $1,000.00 received as interest for the purposes of operating the Board, training firemen and other necessary expenses, or whether the interest must be distributed to the sub-districts.
This office is unaware of any provision of state law which would prohibit the Board from retaining the interest revenue, as long as it is to be utilized for the purposes set forth in the tax proposition approved by the voters.  In addition to other provisions, the proposition in question provides that the tax is for the purpose of "operating fire protection facilities" in the District.  In our opinion, the operation of the Board, the training of firemen and other expenses necessary for the proper operation of the District, fall within the purview of "operating fire protection facilities" in the District.
However, as your correspondence also referred to the District's By-Laws, we requested and received a complete copy of the By-Laws from your office.  As noted in your correspondence, Article 7 of the By-Laws, entitled "Distribution of Revenue", provides that the Board shall only receive the first $20,000.00 of annual revenue generated by the tax.  Thereafter, after base revenue distributions are made to the Sub-districts, all remaining revenue is then to be distributed to the Sub-districts according to population. It is our understanding that all revenue has been distributed in accordance with this formula, other than the $1,000.00 in interest.
It is our opinion that although state law would not prohibit the Board from retaining the interest  revenue, absent an amendment to the District's By-Laws, the interest revenue must be distributed to the Sub-districts.
We trust this adequately responds to your request.  Please contact our office should you need additional assistance.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav/0155n